DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al, published in Journal of Applied Polymer Science vol. 84 (2002).
Wang discloses the production of cross-linked polymer particles (for claim 1) via dispersion polymerization of butyl acrylate, corresponding to the unit of claimed formula (1) when R1 is hydrogen and R2 is a C4 alkyl group (for claim 1), and tetra-(ethylene glycol) dimethacrylate, corresponding to the claimed polyfunctional vinyl monomer (for claim 6) which is a dimethacrylate (for claim 7) of formula (6) wherein R6 is a methyl group, R7 is a C2 alkylene group, and n is 3 (for claim 8) (Page 2705: “Effect of Cross Linker”; Figure 13).
Regarding claims 3, 4: As noted above, the prior art particle is polymerized from a monomer mixture comprising tetra-(ethylene glycol) dimethacrylate as a crosslinker. Crosslinking through this monomer results in a crosslink containing the tetra-(ethylene glycol) chain, which corresponds to claimed formula -X-(O-X)n- wherein X is a C2 alkylene group and n is 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fukunishi et al, US2018/0346694, in view of Wang et al, published in Journal of Applied Polymer Science vol. 84 (2002).
Fukunishi discloses a rubber composition (for claim 10) comprising 100 parts by mass of a rubber component comprising a diene rubber (for claim 10) and 1 to 100 parts by mass of fine particles formed from a (meth)acrylate polymer (abstract, ¶0073). The prior art rubber composition is used in the production of tire treads (for claim 11) (¶0084).
The prior art fine particles have a crosslinked structure (for claim 1) and are prepared by polymerizing a monomer mixture comprising a (meth)acrylate having the structure shown below and a polyfunctional vinyl monomer as a crosslinker (¶0039, 0056-0057).

    PNG
    media_image1.png
    121
    99
    media_image1.png
    Greyscale

Variable R1 represents a hydrogen or a methyl group and R2 is a C4 to C18 alkyl group (¶0040); the prior art (meth)acrylate therefore corresponds to the claimed unit of formula (1) (for claim 1). Said fine particles are characterized by a glass transition temperature (Tg) in the range of -70 to 0 °C and an average particle diameter in the range of 10 to 100 nm (for claim 2) (¶0063-0064). 
Fukunishi is silent regarding the production of a particle having a crosslinked structure containing an ether bond or siloxane bond.
As discussed earlier in this Action, Wang discloses the production of cross-linked acrylate particles. As taught by Wang, tetra-(ethylene glycol) dimethacrylate, corresponding to the claimed polyfunctional vinyl monomer (for claims 6-8), was known in the art to be suitable for use as a crosslinking agent for the production of (meth)acrylate polymer particles.
Regarding claims 3, 4: As noted earlier in this Action, the use of tetra-(ethylene glycol) dimethacrylate as a crosslinker results in a crosslink containing the tetra-(ethylene glycol) chain, which corresponds to claimed formula -X-(O-X)n- wherein X is a C2 alkylene group and n is 3.
Fukunishi and Wang both disclose production of (meth)acrylate polymer particles having crosslinked structures. Further note that Fukunishi generically teaches the use of any compound having two or more vinyl groups as the polyfunctional vinyl monomer (¶0057). Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Fukunishi by substituting tetra-(ethylene glycol) dimethacrylate-taught by Wang to be a monomer suitable for use as a crosslinking agent in the production of acrylate particles-for the polyfunctional vinyl monomer of US2018/0346694, with the reasonable expectation of obtaining a final polymer particle having a crosslinked structure (for claim 1).

Claims 1-3, 5-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fukunishi et al, US2018/0346694, in view of Lee et al, US2021/0002193.
As discussed earlier in this Action, Fukunishi discloses a rubber composition used in the production of tire treads (for claim 11), wherein said rubber composition comprises 100 parts by mass of a rubber component comprising a diene rubber and 1 to 100 parts by mass of fine particles formed from a (meth)acrylate polymer (for claim 10). The prior art fine particles are prepared from a monomer mixture comprising a (meth)acrylate monomer corresponding to claimed Formula (1) (for claim 1) and a polyfunctional vinyl monomer crosslinker, and are characterized by a Tg in the range of -70 to 0 °C and an average particle diameter in the range of 10 to 100 nm (for claim 2). 
Fukunishi is silent regarding the production of a particle having a crosslinked structure containing an ether bond or siloxane bond.
Lee discloses emulsion polymerization of (meth)acrylate monomers to form particles having a crosslinked structure. Said crosslinked structure is introduced by inclusion of a dimethacrylate siloxane having the structure shown below (abstract, 0025, 0028, 0074). 


    PNG
    media_image2.png
    79
    517
    media_image2.png
    Greyscale

This compound corresponds to claimed Formula (7) wherein R8 is a methyl group, R9 is a C3 alkyl group (i.e., an organic group), R3 and R4 are both C1 alkyl groups, and n is 5 to 400; the prior art compound therefore corresponds to the claimed polyfunctional vinyl monomer (for claims 6, 7, 9). Note that the crosslinks formed through this monomer include the -Si(CH3)2-O-Si(CH3)2-, corresponding to a siloxane bond (for claim 1) of claimed formula -X-O-X wherein X is SiR3R4 (for claims 3, 5). 
Fukunishi and Lee both disclose production of (meth)acrylate polymer particles having crosslinked structures. Further note that Fukunishi generically teaches the use of any compound having two or more vinyl groups as the polyfunctional vinyl monomer (¶0057). Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Fukunishi by substituting the dimethacrylate siloxane monomer of Lee-taught by the prior art to be a monomer suitable for use as a crosslinking agent in the production of acrylate particles-for the polyfunctional vinyl monomer of US2018/0346694, with the reasonable expectation of obtaining a final polymer particle having a crosslinked structure (for claim 1).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-4, 6-8, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,723,866 in view of Wang et al, published in Journal of Applied Polymer Science vol. 84 (2002).
Patented claim 1 recites a rubber composition comprising 100 parts of a rubber component comprising a diene rubber (for claim 10) and 1 to 100 parts fine particles formed from a (meth)acrylate polymer having a Tg in the range of -70 to 0 °C (for claim 2) and an average particle diameter in the range of 10-100 nm (for claim 2). Said (meth)acrylate polymer comprises a unit that is identical to claimed formula (1) (for claim 1).
The patented claim is silent regarding the production of a particle having a crosslinked structure containing an ether bond or siloxane bond.
As discussed earlier in this Action, Wang discloses the production of cross-linked acrylate particles. As taught by Wang, tetra-(ethylene glycol) dimethacrylate, corresponding to the claimed polyfunctional vinyl monomer (for claims 6-8), was known in the art to be suitable for use as a crosslinking agent for the production of (meth)acrylate polymer particles. The use of tetra-(ethylene glycol) dimethacrylate as a crosslinker results in a crosslink containing the tetra-(ethylene glycol) chain, which corresponds to claimed formula -X-(O-X)n- wherein X is a C2 alkylene group and n is 3 (for claims 3, 4).
The patented claim and Wang both disclose production of (meth)acrylate polymer particles. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to modify the invention of the patented claim by including tetra-(ethylene glycol) dimethacrylate, with the reasonable expectation of obtaining a final polymer particle having a crosslinked structure (for claim 1).


Claim 1-3, 5-7, 9, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,723,866  in view of Lee et al, US2021/0002193.
Patented claim 1 recites a rubber composition comprising 100 parts of a rubber component comprising a diene rubber (for claim 10) and 1 to 100 parts fine particles formed from a (meth)acrylate polymer having a Tg in the range of -70 to 0 °C (for claim 2) and an average particle diameter in the range of 10-100 nm (for claim 2). Said (meth)acrylate polymer comprises a unit that is identical to claimed formula (1) (for claim 1).
The patented claim is silent regarding the production of a particle having a crosslinked structure containing an ether bond or siloxane bond.
As discussed earlier in this Action, Lee discloses the production of cross-linked acrylate particles. As taught by Lee, dimethacrylate siloxane monomers, corresponding to the claimed polyfunctional vinyl monomer (for claims 6, 7, 9), was known in the art to be suitable for use as a crosslinking agent for the production of (meth)acrylate polymer particles. The use of a dimethacrylate siloxane monomers as a crosslinker results in a crosslink containing a siloxane chain, which corresponds to claimed formula -X-(O-X)n- wherein X is a -SiR3R4- (for claims 3, 5).
The patented claim and Lee both disclose production of (meth)acrylate polymer particles. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to modify the invention of the patented claim by including a dimethacrylate siloxane monomer, with the reasonable expectation of obtaining a final polymer particle having a crosslinked structure, as taught by Lee (for claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765   

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765